DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Listing of claims:
Claims 1-20 are allowed.

Reasons for Allowance
The specification as filed does not lexicographically defines the claimed terms “serial number” and “audit(ing)”. The ordinary and customary meaning of the terms to a person of ordinary skill in the art at the time of the invention are construed as:
Serial Number: a number indicating place in a series and used as a means of identification.1
Audit(ing): a formal examination of an organization's or individual's accounts or financial situation.2
The claimed invention was not reasonably found in the prior art.
Analyzing transactions recorded in distributed ledgers, such as document management and auditing is old and well known as evidenced by numerous prior art cited in the record including US Patent Publications US 2015/0332283 A1, US 2018/0181768 A1, US 2018/0260888 A1 and US 2019/0188702 A1; and NPLs Alansari 
The cited prior art, however, does not teach or suggest, alone or in combination: “processing... the encrypted data of each of the plurality of computing nodes of the blockchain network using a secure multi-party algorithm based on oblivious transfer of original data associated to the user to determine a search result comprising a serial number... receiving... an auditing request corresponding to the serial number of the search result, wherein the auditing request comprises an identity information; determining... that an auditing process is permitted based on the identity information, wherein the identity information indicates that the auditing process is targeting to-be-audited data corresponding to the user; in response to determining that the auditing process is permitted, obtaining... keys used to decrypt the encrypted data; retrieving... 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.C./Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/serial%20number
        2 https://www.merriam-webster.com/dictionary/auditing